In a proceeding to vacate an arbitration award, petitioner appeals from a judgment of the Supreme Court, Nassau County, entered May 12, 1978, which denied the application. Matter remanded to Special Term for an evidentiary hearing to determine whether petitioner’s attorney sought an adjournment of the arbitration hearing for the purpose of producing expert medical testimony and proof of loss of earnings and, if so, whether the denial of the adjournment by the arbitrator was warranted under the circumstances. In the interim the appeal is held in abeyance. Although petitioner levels numerous charges concerning the arbitrator’s conduct of the no-fault arbitration at issue here, only one issue need detain us. Since the arbitrator premised his rejection of petitioner’s claim for loss of earnings both upon her lack of disability and her failure to adduce evidence of loss of earnings, petitioner’s contention that she was entitled to an adjournment so as to have an opportunity to adduce evidence on these points may be meritorious. Therefore, an evidentiary hearing is required. We find no merit, however, in petitioner’s claim that the arbitrator failed to disclose the fact that he represents insurance companies in no-fault arbitration hearings. Mollen, P. J., Lazer, Cohalan and Gibbons, JJ., concur.